Citation Nr: 1003796	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 until February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California.

FINDINGS OF FACT

1.  PTSD has been productive of reduced levels of 
concentration, intrusive thoughts, anger, irritability, 
suicidal thoughts, impulse control problems and a Global 
Assessment of Functioning score of 65.

2.  Tinnitus was not manifest during service, and is not 
attributable to service


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  The letter informed the Veteran of 
what type of information and evidence was needed to establish 
a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records and service 
personnel records have been obtained and the Veteran was 
afforded VA examinations in November 2007 and January 2008.  
During these examinations, the examiners were provided the 
Veteran's c-file for review, took down the Veteran's history, 
and reached conclusions based on their examinations that are 
consistent with the record.  The examinations are found to be 
adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating On Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in February 2008.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Here, the disability has not significantly changed and a 
uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 10 
percent, effective February 22, 2007.  In a subsequent rating 
decision of July 2008, the Veteran's evaluation was adjusted 
to 30 percent.  

The Veteran's PTSD is evaluated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code (DC or Code) 9411.  Under this general rating 
formula, a 30 percent evaluation is warranted for PTSD 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent event).  
38 C.F.R. § 4.130, DC 9411 (2009)

A 50 percent evaluation is called for where PTSD is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is contemplated by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id..

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board 
has considered the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

With regard to the current appeal, the Board notes that GAF 
scores of 70 to 61 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

In November 2007, the Veteran underwent VA examination.  He 
reported "terrible" concentration and a good appetite.  The 
Veteran denied crying spells, current suicidal thoughts, and 
thoughts of assault.  He indicated that he did not socialize 
that much but that he does have one good friend.  The Veteran 
endorsed intrusive thoughts a couple times a week but denied 
nightmares, and intense psychological or physiological 
reactions to any particular stimuli.  The Veteran's mood was 
seen as fair to slightly depressed and his affect was 
congruent with his mood.  The Veteran's speech was logical 
and spontaneous, and the rate of flow of his speech was 
within normal limits.  The Veteran was seen as able to manage 
activities of daily living and there was no evidence of 
hallucinations or delusions.  The Veteran was alert, well 
oriented aware of recent events and had fairly good insight 
and judgment.  Remote memory was grossly intact and the 
examiner assigned a GAF score of 65.

In June 2008 the Veteran indicated that he had poor sleeping 
habits independent from his narcolepsy.  He also endorsed 
intrusive thoughts, anger, irritability, suicidal thoughts 
and impulse control problems.

The Veteran has appealed the assignment of a 30 percent 
evaluation for PTSD.  After a careful review of the record, 
the Board finds the Veteran's PTSD to be 30 percent 
disabling.  The current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. § 
4.130, DC 9411 (2009).  In order to be entitled to a 50 
percent evaluation, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

Clearly, the Veteran is competent to assert that he is more 
severely disabled than currently evaluated.  However, the 
Board concludes that the observations of a skilled 
professional are more probative of the Veteran's degree of 
impairment

Here, the evidence has not shown symptoms such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; or panic attacks.  Furthermore, the Veteran's memory 
is grossly intact and he has good insight and judgment.  
While the Board recognizes that the Veteran has endorsed 
reduced levels of concentration, intrusive thoughts, anger, 
irritability, suicidal thoughts and impulse control problems, 
the Board does not find that these symptoms, when viewed in 
the context of the Veteran's disability picture on the whole, 
constitutes a 50 percent evaluation.  Particularly 
informative of the Veteran's level of disability is his GAF 
of 65, indicating mild symptoms.    Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).


Based on the foregoing, the Board concludes that the 
Veteran's PTSD has been 30 percent disabling throughout the 
period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.



Service Connection

The Veteran is claiming entitlement to service connection for 
tinnitus.  Veterans are entitled to compensation from VA if 
they develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

The Veteran claims to have tinnitus as a result of in-service 
noise exposure, specifically to the sound of aircraft.  As an 
initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

Service personnel records indicate that the Veteran was an 
airplane mechanic and service technician.  To that end, the 
Board concedes that the Veteran was exposed to noise during 
service.

The Veteran's service treatment records reflect that in April 
1966 the Veteran's hearing was "good."  At that time his 
primary noise exposure was to aircraft engines, around which 
he did not wear hearing protection.  On flight physical 
examination in August 1966, the Veteran's ears and eatdrums 
were "normal."  The same was indicated in the Veteran's 
April 1967, March 1968 and April 1969 annual flying 
examinations.  At separation examination in September 1969, 
the Veteran's ears and eardrums were "normal."  At that 
time, the Veteran affirmatively stated that he had no ear 
trouble, running ears or hearing loss.  

Based on the foregoing, the service treatment records show 
that the Veteran did not experience ear troubles, had normal 
ears and had normal eardrums throughout service as well as at 
separation.  However, this does not in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the Veteran's tinnitus is related to active service, for 
the reasons discussed below.

Following separation from active service in February 1970, 
the Veteran did not receive medical treatment for tinnitus.  
The first documented complaint of the disorder is the 
Veteran's December 2006 claim of entitlement to benefits in 
which he asserted that tinnitus first began in 1966.

In January 2008, the Veteran underwent a VA examination 
during which the Veteran was unable to identify when tinnitus 
first began.  After reviewing the Veteran's service treatment 
records, the examiner indicated that there was no evidence 
that tinnitus developed shortly after discharge or may have 
been related to military noise exposure.  A March 2009 
statement from the Veteran's then-representative challenged 
the conclusions of the examiner arguing that he did not have 
proper training and that alternative causes of the Veteran's 
tinnitus, including medication had not been considered.  To 
that end, the Board notes that the examiner is an audiologist 
and in his report he specifically recognized that tinnitus, 
generally speaking, may be caused by many factors, including 
noise-induced hearing loss, caffeine, nicotine, alcohol, 
stress, fatigue, or medication.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Tinnitus is capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, service 
treatment records do not reflect in-service complaints or 
treatment referable to tinnitus and the Veteran's medical 
separation examination indicates his ears were normal.

With regard to the date of onset, the Veteran has been 
inconsistent.  He claimed, in 2006 that tinnitus began 
between 1966 and 1969 but in 2008 he was unable to identify a 
time of onset to the VA examiner.  The Veteran's inability to 
identify the date of onset reduces his credibility and his 
statements are of lessened probative value in establishing 
chronicity and continuity of symptomatology.  Accordingly the 
Board finds the lack on in-service complaints or treatment, 
the specific denial of a history of ear trouble at 
separation, the 36 year gap between separation from active 
service and the first complaint of tinnitus and the 
conclusions of the VA examiner to be more probative than the 
Veteran's statements alleging continuity.  Here, the Board is 
not presented with a mere gap in time.  Rather the appellant 
is an inconsistent historian with a denial of pertinent 
pathology at separation.  We find any assertion of in-service 
onset to continuity to be not credible.  Far more probative 
is the Veteran's competent denial at the time of separation.

The Board recognizes that the VA examiner in 2008 stated that 
he was unable to "resolve the issue of the current tinnitus 
without resort to mere speculation," however, the more 
probative evidence of record nevertheless establishes that 
tinnitus first developed decades after service and that it is 
unrelated to service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
	

ORDER

An evaluation in excess of 30 percent for PTSD disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


